     Case 1:21-cv-00219-KD-MU Document 1 Filed 05/07/21 Page 1 of 5                                                         PageID #: 1


Pro Se 1( Rev. 12/16)Complaint for a Civil Case



                                          UNITED STATESDISTRICT COURT
                                                                       for the
                                                         Southern District of Alabama

                                                                  Southern Division


                                                                          )
                                                                                    CaseNo        al–d– 2 lq - Q–&4U
                                                                          )
                                                                                                 (to befIlled in by the Clerk’s OffIce)
                                                                          )




                                Plaintiff(s)                              )




(Write the full name of each plaintillu’ho is fIling this complaint.
If the names of all the plaintiffs cannot fIt in the space above.
                                                                          )
                                                                                    JuryTrial: (,he,kv„,)    []    Yes
pleaseu'rite ''see attached" in the spaceand attach an additional         )




page with the full list of names.)                                        )




                                                                          )




                                                                          )




                                                                          )




 ££ OC o4                   Defendant(s)
                                               Mob fju
                                                                          )




                                                                          )
                                                                                                                                                  Tt
                                                                                                                                                  iT
                                                                                                                                                  1= =
                                                                          )


(Write the full nameof eachdefendantwho is being sued, if the
names of all the defendants cannot fIt in the space above, please         )
                                                                                                                                                  It.
\\’rite "see attached" in the spaceand attach an additional page          )
                                                                                                                                                     .1
with the full list of names.)
                                                                                                                                                  rI,


                                                  COMPLAINT FOR A CIVIL CASE

                                                                                                                                                    PJ
1.         The Parties to This Complaint
                                                                                                                                                     ?(
                                                                                                                                                       b:(
           A.        The Plaintiff(s)

                     Providethe information below for each plaintiff namedin the complaint. Attach additionalpagesif
                     needed.
                                  Name



                                                                                               a £6a
                                  Street Address

                                  City and County
                                                                                       a
                                                                                      ap

                                  State and Zip Code                          4p1:111111Pp 4



                                  Telephone Number
                                  E-mail Address
                                                                         IbF(gIll@
                                                                                                                  AID/t'e/

           B.        The Defendant(s)

                     Provide the information below for each defendant named in the complaint, whether the defendant is an
                     individual, a government agency, an organization, or a corporation. For an individual defendant,
                      include the person’sjob or title (if k„,u'n). Attach additional pagesif needed.


                                                                                                                                          Page 1 of 5
     Case 1:21-cv-00219-KD-MU Document 1 Filed 05/07/21 Page 2 of 5   PageID #: 2


Pro Se 1(Rev. 12/1          for a Civil Case


                     Defendant No. 1
                            Name

                            Job or Title (if knowin)
                            Street Address
                                                                       Sof it So q
                            City and County
                            State and Zip Code
                            Telephone Number
                            E-mail Address (if known)


                     Defendant No. 2
                            Name

                            Job or Title (if blown)
                            Street Address

                            City and County
                            State and Zip Code

                            TelephoneNumber
                            E-mail Address (if known)


                     Defendant No. 3
                            Name

                            Job or Title (if known)
                            Street Address

                            City and County
                            State and Zip Code
                            Telephone Number
                            E-mail Address (if known)


                     Defendant No. 4
                            Name

                            Job or Title (if known)
                            Street Address

                            City and County
                            State and Zip Code
                            Telephone Number
                            E-mail Address (if known)



                                                                              Page2 of 5
      Case 1:21-cv-00219-KD-MU Document 1 Filed 05/07/21 Page 3 of 5                                        PageID #: 3


Pro Se 1fRev. 12/161       for a Civil Case


11.      Basis for Jurisdiction

         Federalcourts are courts of limited jurisdiction (limited power). Generally, only two types of casescan be
         heard in federal court: cases involving a federal question and cases involving diversity of citizenship of the
         parties. Under 28 U.S.C. § 1331, a casearising under the United StatesConstitution or federal laws or treaties
         is a federal question case. Under 28 U.S.C. § 1332, a case in which a citizen of one State sues a citizen of
         another State or nation and the amount at stake is more than $75,000 is a diversity of citizenship case. In a
         diversity of citizenship case,no defendant may be a citizen of the same State as any plaintiff.

         What is th9basis for federal court jurisdiction? (,hs,k .It th,t ,pply)
                [$ederalq„„ti,„                              [zDi„„,ity ,f,iti,,.,hip

         Fill out the paragraphsin this section that apply to this case.

         A.        If the Basis for Jurisdiction is a Federal Question

                   List the specific federal statutes, federal treaties, and/or provisions of the United States Constitution that
                   areat issue in this case.



                                                                                   a




         B.
                        Plo I f_;l'fb/\$                ' f av /1 &16Zls
                   If the Basis for Jurisdiction is Diversity of Citizenship

                   1.      The Plaintiff(s)

                           a.        If the plaintiff is an indi
                                     The plaintiff, (name)     ’q&A+
                                                                   J                                           is a citizen of the
                                     State of (name)               Ldlal
                           b.        If the plaintiff is a corporation

                                     The plaintiff, ("'r"')         aO   nG                                  , is incorporated
                                     under the laws of the State of (name)
                                     and has its principal place of business in the State of (name)




                           (if more than one plainti# is named in the complaint, attach an additional page providing the
                           same information for each additional plaintiff.)

                   2       The Defendant(s)

                           a.        If the defendant is an individual
                                     The
                                       defendant,
                                             („„n,)                      Lo nC                               , is a citizen of
                                     the State of (name)                                                 . Or is a citizen of
                                     (foreign nation)


                                                                                                                          Page 3 of 5
       Case 1:21-cv-00219-KD-MU Document 1 Filed 05/07/21 Page 4 of 5                                         PageID #: 4


Pro Se 1(Rev. 12/16)Complaint for a Civil Case




                              b          If the defendant is a corporation

                                         The defendant,   („,„„)      gE OC-                             , is incorporatedunder
                                         the laws of the State of (name)                        4+                 , and has its

                                         principal place of business in the State of r„,„„J

                                         Or is incorporated under the laws of (foreignnati,n)
                                                                                                     A   ./          ,,ac          9
                                                                                                pLO +Ve,
                                         and has its principal place of businessin r„„„,J


                              (if more than one defendant is named in the complaint, attach an additional page providing the
                              same information for each additional defendant.)

                    3.        The Amount in Controversy

                              The amount in controversy–the amount the plaintiff claims the defendant owes or the amount at
                              stake–is more than $75,000, not counting interest and costs of court, because(,,pI,i„)'.




                                   VKkhoUJ'\ 1 NCC4S +o                                       &C     a//detss qJ
111.     Statement of Claim

         Write a short and plain statementof the claim. Do not make legal arguments.Stateas briefly as possible the
         facts showing that each plaintiff is entitled to the damages or other relief sought. State how each defendant was
         involved and what each defendant did that causedthe plaintiff harm or violated the plaintiffs rights, including
         the dates and places of that involvement or conduct. If more than one claim is asserted, number each claim and
         write a short and plain statement of each claim in a separate paragraph. Attach additional pages if needed.



            in:'!
            lid-
                 iS,SJ:k%;31£l$sblP'?vII:) ;;;C)
                        dfeeDs&d d /Red+\ tV,V/
                            d\t,tA bJ&s                                                                           /,t,q                1




IV.
          Zqmsk#Gchq
         Relief

         State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do not make legal
         arguments. Include any basis for claiming that the wrongs alleged are continuing at the present time. Include
         the amounts of any actual damages claimed for the acts alleged and the basis for these amounts. Include any
         punitive or exemplary damages claimed, the amounts, and the reasons you claim you are entitled to actual or
         punitive money damages.



          fIA aaf I';'\t "On“ S+ VoAId M,,If„c                                                                    a/.'# '
         ++LEE'C \ N tOIIt iS St,' it WoIF, hS aAa
                                                                                                                 SC reZA /
           bc.„1 vTo\q+'cd&Ka Lfr his+cr iBA                                                                            Page4 of 5


          fl'ple                  OA ' oLd                   Oh6 5ccd                         jhS{ac
     Case 1:21-cv-00219-KD-MU Document 1 Filed 05/07/21 Page 5 of 5                                      PageID #: 5


Pro Se 1(Rev. 12/16)Complaint for a Civil Case




               +h 6£OC {r\ talk ARM
                }n ca oak.
                                                                                   &         b< add/ -SS-+

V.        Certification and Closing

          Under FederalRule of Civil Procedure11,by signing below, I certify to the bestof my knowledge,infonnation,
          and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
          unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
          nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
          evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
          opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
          requirements
                    of Rule 11.

          A.        For Parties Without an Attorney

                    I agreeto provide the Clerk’s Office with any changesto my addresswhere case–relatedpapersmay be
                    served. I understandthat my failure to keep a current addresson file with the Clerk’s Office may result
                    in the dismissalof my case.


                    IEII a   t   eof   s ig n in g   :   ILd&S(       /




                    Signature of Plaintiff                                Zdz@@1
                    Printed Name of Plaintiff                               a 'so r\

          B.        For Attorneys

                    Date of signing:                       /LDhC
                    Signature of Attorney
                    Printed Name of Attorney
                    Bar Number
                    Name of Law Firm
                    Street Address

                    State and Zip Code
                    TelephoneNumber
                    E-mail Address




                                                                                                                     Page 5 of 5
